IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                              No. 95-30836
                          Conference Calendar
                           __________________


MELVIN HASSAN TRIBBIT,

                                       Plaintiff-Appellant,

versus

KELLY WARD; MARTIN FORCHT;
DEBBIE SCRIBES; LEWIS, Captain;
WILLIS, Sergeant,

                                       Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                         USDC No. 95-CV-426
                        - - - - - - - - - -
                          February 29, 1996
Before GARWOOD, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Melvin Hassan Tribbit appeals the district court's dismissal

without prejudice of his civil rights complaint under 42 U.S.C.

§ 1983 for failure to pay costs imposed in a previous lawsuit.

We have reviewed the record and the district court's opinion and

find no reversible error.    Because the appeal is frivolous, it is

DISMISSED.     5th Cir. R. 42.2; Howard v. King, 707 F.2d 215, 219-

20 (5th Cir. 1983).


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-30836
                               -2-

     In addition, we note that Tribbit has already had monetary

sanctions imposed on him by this court.    In spite of this,

Tribbit has continued to file frivolous appeals.    Accordingly, IT

IS ORDERED that Tribbit is barred from filing any pro se civil

appeal in this court, or any initial civil pleading in any court

which is subject to this court's jurisdiction, without the

advanced written permission of a judge of the forum court.     The

Clerk of this court and the Clerks of all federal district courts

in this circuit are directed to return to Tribbit, unfiled, any

attempted submission inconsistent with this bar.

     APPEAL DISMISSED; SANCTION IMPOSED.